                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

FRANKENMUTH CREDIT UNION,

                       Plaintiff,                            Case No. 1:18-cv-12176
                                                             Honorable Thomas L. Ludington
v.

CHARLES FITZGERALD, et al.,

                  Defendants.
__________________________________________/

      OPINION AND ORDER GRANTING IN PART PLAINTIFF’S MOTION FOR
                             JUDGMENT

       This case was begun by a complaint filed in July of 2018 in the Saginaw County Circuit

Court and removed to this Court within the same month. The docket currently reflects over 145

entries. Despite the amount of time that has passed and the number of pleadings filed, the

underlying facts are not complex.

       Plaintiff Frankenmuth Credit Union (“Frankenmuth”) is in the business of extending credit,

that is, making loans to consumers. Jones Pre-Owned Auto Sales (“Jones”) is in the business of

selling used vehicles to its customers. Frankenmuth agreed to finance Jones’ sale of vehicles. Jones

would assist its customers in completing credit applications and then submit those applications to

Frankenmuth. If Frankenmuth approved the application, title to the vehicle would be transferred

to the new owner, subject to a security interest in favor of Frankenmuth to secure repayment of the

loan, and Jones would receive the loan proceeds. The primary subject of this case is five loans

made by Frankenmuth but originated by Jones. The borrower, subject vehicle, and principal of

each loan are as follows:

       Randall Anderson                       2016 Dodge             $44,695.00
       Rashaud Coleman                        2016 Dodge            $47,359.80

       Mark Ingram                            2015 Jeep             $53,100.00

       Charles Fitzgerald                     2015 Dodge            $32,000.00

       Austin Walker                          2008 Mercedes         $24,832.30

ECF Nos. 96-1; 96-2; 96-3; 96-4; 96-5. The borrowers, of course, did not pay their loans,

necessitating this case. Upon investigation, Frankenmuth alleged that Jones acquired each of the

vehicles from Xclusive Auto Group of Flint, Michigan (“Xclusive”) and that the prices Jones sold

the vehicles to the purchasers for “grossly exceeded the value of the damaged and inoperable

vehicles.” ECF No. 1-2 at PageID.19. When the borrowers did not pay their loans, Frankenmuth

sued the borrowers, Jones and its principals, and Xclusive and its principal. Frankenmuth mitigated

its losses by applying $5.00 from Borrower Defendants’ savings accounts, receiving insurance

payments, and in Defendant Walker’s case, selling the subject vehicle. ECF Nos. 96-1; 96-2; 96-

3; 96-4; 96-5.

       Without repeating much of the history of the case, the following is a brief summary of the

status of Plaintiff’s claims against Defendants.

                                                   I.

                                                   A.

       Defaults were entered against all five Borrower Defendants. ECF Nos. 25, 53, 55, 56, 90.

A motion for default judgment was later granted against them for the unpaid balance of the loans.

ECF No. 117. However, a judgment was neither tendered by Frankenmuth nor entered.

                                                   B.

       On January 21, 2020, Frankenmuth’s Motion for Partial Summary Judgment was granted

against Jones and its owners, Nicole and Vernell Phipps (referred to collectively as the “Retail



                                                   -2-
Defendants”), on Frankenmuth’s claim for fraudulent misrepresentation. ECF No. 114. Defendants

Phipps did not respond to Frankenmuth’s Motion for Partial Summary Judgment. Retail

Defendants did, however, file a crossclaim with their answer, alleging that they had been defrauded

by Xclusive and its owner, Laron Thornton (the “Wholesale Defendants”), and by Borrower

Defendants. ECF No. 3. Specifically, Retail Defendants alleged that their co-defendants violated

18 U.S.C. § 1343 (wire fraud), 18 U.S.C. § 1344 (bank fraud), 18 U.S.C. § 1962 (RICO), and

engaged in a civil conspiracy, undefined fraud, misrepresentation, and conversion. Id. Retail

Defendants also admitted that they “never physically took possession of the motor vehicles” and

“had no first hand knowledge of the condition of the vehicles being financed.” ECF No. 3 at

PageID.48–49.

       In the Motion for Partial Summary Judgment, Frankenmuth argued that it would not have

extended credit to Borrower Defendants had it known about the poor and misrepresented condition

of the vehicles. Because Retail Defendants admitted they made positive assertions of fact about

the condition of the vehicles without any knowledge of the truth of their assertions, Plaintiff’s

Motion for Partial Summary Judgment was granted. Subsequently, all other claims against the

Phipps were voluntarily dismissed by Plaintiff. ECF Nos. 134, 137. A judgment was not entered

against Retail Defendants because the amount of damages has remained unresolved.

                                                C.

       Defaults have been entered against Xclusive Auto Group, LLC and Laron Thornton. ECF

Nos. 27, 52. No summary judgment motion was filed.

                                                II.

       Frankenmuth has now filed an omnibus motion seeking a judgment against Borrower

Defendants, Wholesale Defendants, and Retail Defendants. ECF No. 145.



                                               -3-
                                                  A.

          Defaults against Borrower Defendants were docketed in October and November 2018.1

ECF Nos. 25, 53, 55, 56. Frankenmuth’s motion for default judgment against Borrower Defendants

was filed on February 13, 2020. ECF No. 117. Each Borrower Defendant was determined to be

liable to Plaintiff for the unpaid balance of their loan, including any outstanding principal and

relevant interest. ECF No. 117. In the instant Motion for Judgment, Counsel seeks a judgment

against Borrower Defendants. Despite the fact that a motion for judgment was previously granted

against Borrower Defendants, a separate judgment was never entered because a conforming

judgment was never tendered. Judgment will be now entered as to the Borrower Defendants.

                                                  B.

                                                   i.

          Plaintiff’s motion seeks a joint and several judgment against Wholesale Defendants for the

Borrower Defendants’ unpaid loans, plus treble damages under 18 U.S.C. § 1964(c). ECF No. 145-

1 at PageID.599. In the Complaint, Plaintiff alleged that Wholesale Defendants were liable for

fraudulent misrepresentation, participation in a civil conspiracy, and violation of the Racketeer

Influenced and Corrupt Organizations (“RICO”) Act. ECF No. 1. In the instant motion, Plaintiff

concludes, without explanation, that Wholesale Defendants should be held joint and severally

liable with Borrower Defendants. However, in previous supplemental briefing filed by Plaintiff, it

argued,

          Retail Defendants are jointly and severally liable for the cost of the Borrower
          Defendant loans, to the extent those borrowers’ unpaid loan balances are included
          in the actual damages incurred by the Plaintiff as a result of the fraudulent
          misrepresentations made by the Retail Defendants that gave rise to this lawsuit, the
          liability for which has already been established. Those unpaid loan balances are the

1
 Defendant Charles Fitzgerald’s original default was vacated when he appeared in the lawsuit. ECF Nos.
54, 83. However, after he appeared, Defendant Fitzgerald did not continue to defend himself. A second
default was later entered against him in October 2019. ECF No. 90.

                                                 -4-
       direct and proximate result of Retailer Defendants’ fraudulent misrepresentations,
       and, as each of the defaulted Consumer Defendants participated in the same scheme
       giving rise to the same damages, to the extent those damages overlap, we submit
       that the obligation of the Retail Defendants and the Consumer Defendants (as well
       as the Wholesale Defendants) should be joint and several.

ECF No. 135 at PageID.557–58 (emphasis added).

       A court may accept well-pleaded allegations from the complaint as sufficient to determine

liability for a default judgment, but the allegations must be sufficient to establish liability. Ford

Motor Co. v. Cross, 441 F. Supp. 2d 837, 848 (E.D. Mich. 2006) (“This Court should accept as

true all factual allegations contained in the federal claims asserted in [Plaintiff’s] Complaint. If

those allegations are sufficient to support a finding of liability as to each defendant . . . the Court

should enter judgment.”). Federal Rule of Civil Procedure 9(b), in addition, provides a heightened

pleading standard for claims of fraud which appears to be the predicate acts Plaintiff relies on for

its RICO claim. “In alleging fraud . . . , a party must state with particularity the [factual]

circumstances constituting [the] fraud . . . . Malice, intent, knowledge, and other conditions of a

person’s mind may be alleged generally.” Id. As explained by the Sixth Circuit in Frank v. Dana

Corp. 547 F.3d 564 (6th Cir. 2008), claims of fraud must meet the following requirements: “(1)

specify the statements that the plaintiff contends were fraudulent, (2) identify the speaker, (3) state

where and when the statements were made, and (4) explain why the statements were fraudulent.”

Id. at 569 (citation omitted). At a minimum, a claimant must allege “the time, place and contents”

of the alleged fraud. Id.

       The Complaint alleges that Jones purchased at least some of the vehicles at issue from

Wholesale Defendants. ECF No. 1-2 at PageID.9, 12–14. Defendant Thornton is also alleged to be

the registered agent for Great Homes Real Estate, Inc., the company that allegedly provided a

fraudulent paystub for Borrower Defendant Coleman. ECF No. 1-2 at PageID.11. The Complaint



                                                 -5-
further alleges that “Defendants Laron Thornton, Xclusive Auto Group, LLC and Vernell Phipps

a/k/a/ Vernell Jones intentionally made false representations of material fact regarding the

condition of the vehicles that Plaintiff ultimately financed for Defendants Anderson, Coleman,

Ingram, Fitzgerald, and Walker . . . [they knew the] representations were false when they made

them . . . [and they] intended that Plaintiff rely on the representations.” ECF No. 1-2 at PageID.22.

Regarding the RICO claim, Plaintiff alleged,

          Defendants Anderson, Coleman, Ingram, Fitzgerald, and Walker provided false
          information, including false paystubs, to Plaintiff in support of their loan
          applications for these vehicles. Defendants Jones Pre-Owned Auto Sales, LLC,
          Vernell Phipps a/k/a Vernell Jones and Nichole Phipps submitted false information
          to Plaintiff regarding the condition of these vehicles, representing that the vehicles
          were functional and in good condition. Defendants Thornton, Xclusive Auto Group
          LLC, and Jones Pre-Owned Auto Sales, LLC purchased inoperable and/or severely
          damaged motor vehicles from auctions and then prepared title paperwork as if they
          were re-selling these vehicles in arms-length transactions to consumers. However,
          these transactions were shell transactions intended to defraud Plaintiff into
          providing financing for the sale of these vehicles.

ECF No. 1-2 at PageID.24–25. However, no factual information is alleged regarding what

Wholesale Defendants misrepresented, who made the misrepresentation, or when. The allegations

in the Complaint primarily focus on the conduct of Borrower and Retail Defendants but do not

provide any factual allegations regarding Wholesale Defendants’ participation. The only behavior

alleged in the Complaint is that Wholesale Defendants sold non-operable vehicles to Retail

Defendants. The factual allegations are insufficient to establish a predicate act for the RICO claim.

Accordingly, Plaintiff’s Motion for Summary Judgment for the fraud and RICO counts will be

denied.




                                                  -6-
                                                ii.

       In addition to seeking compensatory damages, Plaintiff cites 18 U.S.C. § 1964(c) in support

of its claim for treble damages from Wholesale Defendants. ECF No. 145-1 at PageID.601–02.

The statute provides,

       (c) Any person injured in his business or property by reason of a violation of section
       1962 of this chapter may sue therefor in any appropriate United States district court
       and shall recover threefold the damages he sustains . . .

Once liability is determined, treble damages are mandatory. “Under RICO, treble damages are

mandatorily assessed upon the finding of liability. 18 U.S.C. § 1964(c).” Resol. Tr. Corp. v. S &

K Chevrolet, 868 F. Supp. 1047, 1062–63 (C.D. Ill. 1994). “In fact, imposition of treble damages

is required by RICO.” MDO Dev. Corp. v. Kelly, 735 F. Supp. 591, 593 (S.D.N.Y. 1990). The

mandatory application of treble damages applies even after entry of a default. Willie McCormick

& Assocs., Inc. v. Lakeshore Eng'g Servs., Inc., 2018 WL 1884716, at *3 (E.D. Mich. Mar. 29,

2018), report and recommendation adopted, 2018 WL 1875628 (E.D. Mich. Apr. 19, 2018); Gen.

Ret. Sys. of City of Detroit v. Onyx Cap. Advisors, LLC, 2014 WL 1270416, at *2 (E.D. Mich. Mar.

26, 2014). However, as earlier noted, Plaintiff has not advanced sufficient information to support

its RICO claim against Wholesale Defendants. Correspondingly, no determination about treble

damages can be made on the existing record.


                                                C.

       Third, Frankenmuth requests the entry of a judgment holding Defendant Jones jointly and

severally liable for the amount of Borrower Defendants’ unpaid loans and, in addition, treble

damages. ECF No. 145 at PageID.602. Frankenmuth does not cite any legal authority to supports

its request for joint and several liability between Jones and Borrower Defendants’ in the motion.




                                               -7-
        Joint and several liability in tort actions, however, has been abrogated in Michigan.2 Thus,

Frankenmuth cannot recover joint and several damages against Jones on the tort claims.

                                                     D.

        Fourth, Plaintiff also seeks to hold Defendants Phipps joint and severally liable for

Borrower Defendants’ unpaid loans. ECF No. 145-1 at PageID.602. Plaintiff’s motion for

summary judgment was granted against the Phipps but damages have never been determined.

Plaintiff’s only effort at justification for Phipps’ potential liability is contained in its earlier

supplemental brief addressing Phipps’ damages. ECF No. 135. There, Plaintiff outlined the law on

compensatory damages for contract and tort law and then argued,

        Retail Defendants are jointly and severally liable for the cost of the Borrower
        Defendant loans, to the extent those borrowers’ unpaid loan balances are included
        in the actual damages incurred by the Plaintiff as a result of the fraudulent
        misrepresentations made by the Retail Defendants that gave rise to this lawsuit, the
        liability for which has already been established. Those unpaid loan balances are the
        direct and proximate result of Retailer Defendants’ fraudulent misrepresentations,
        and, as each of the defaulted Consumer Defendants participated in the same scheme
        giving rise to the same damages, to the extent those damages overlap, we submit
        that the obligation of the Retail Defendants and the Consumer Defendants (as well
        as the Wholesale Defendants) should be joint and several.

ECF No. 135 at PageID.557–58. It is unclear why Plaintiff references contract law. The only claim

Plaintiff made against Defendants Phipps was its claim for fraudulent misrepresentation, which is

a tort.3 See Hord v. Env’t Rsch. Inst. of Michigan, 617 N.W.2d 543, 549 (Mich. 2000) (“A plaintiff's




2
  After the passage of tort reform legislation, Michigan law now provides that “in an action based on tort or
another legal theory seeking damages for personal injury, property damage, or wrongful death, the liability
of each defendant for damages is several only and is not joint.” MCL § 600.2956. Tort reform applies to all
torts, not only torts where Plaintiff seeks damages for personal injury, property damage, or wrongful death.
Ferguson v. Pioneer State Mutual Insurance Company, 731 N.W.2d 94, 99 (Mich. Ct. App. 2006); Holton
v. A+ Ins. Associates, Inc., 661N.W.2d 248, 252 (Mich. Ct. App. 2003); Jones v. Enertel, Inc., 656 N.W.2d
870, 872 (Mich. Ct. App. 2002).
3
  All other claims against Retail Defendants have been voluntarily dismissed. ECF No. 137.

                                                    -8-
subjective misunderstanding of information that is not objectively false or misleading cannot mean

that a defendant has committed the tort of fraudulent misrepresentation.”) (emphasis added).

       As discussed previously, Michigan abolished joint and several liability in nearly all tort

actions. Therefore, Defendants Vernell and Nicole Phipps are not joint and severally liable with

Borrower Defendants for the unpaid loans. Because the only theory advanced was joint and several

liability, no damages will be assessed against Defendants Phipps.

                                                 III.

                                                 A.

       Plaintiff also seeks attorney fees and costs from all Defendants, relying solely on the RICO

statute. ECF No. 145-1 at PageID.601–02. Plaintiff previously sought and was denied $53,000 in

attorney fees and $4,748.74 in costs because no information was provided to support the request.

ECF Nos. 96, 117. In the current Motion, Plaintiff does not offer any additional authority or

evidence to support its request for attorney fees, except for a citation to 18 U.S.C. § 1964(c). ECF

No. 145-1 at PageID.601. The Court has issued three show cause orders seeking an explanation

for why the case has not been prosecuted with no explanation or substantiation. ECF Nos. 87, 101,

141. Plaintiff’s second request for attorney fees will again be denied.

                                                 B.

       In the supplemental briefing, Plaintiff also argues that it is entitled to an award for attorney

fees against Defendants Phipps based on the principle that attorney fees “may be awarded as

exemplary damages” where “the court finds a party guilty of international wrongdoing, requiring

a less culpable defendant to defend itself in a suit arising from the same action.” ECF No. 135 at

PageID.557. The principle has no apparent application to this case.




                                                -9-
       The two cases cited by Plaintiff do not save its argument. Birou v. Thompson-Brown Co.

highlights an exception to the general rule against the recovery of attorney fees, where the court

may award a plaintiff “reasonable attorneys’ fees incurred in prior litigation with a third party--

not with the defendant.” 241 N.W.2d 265, 272 (Mich. Ct. App. 1976) (cleaned up). However,

Plaintiff is not seeking reimbursement for legal fees incurred in prior litigation.

       Fagerberg v. Le Blanc, also cited by Frankenmuth, stands for the proposition that a court

may award attorney fees as a part of consequential damages if the fees “were actually and

proximately caused by [the defendant’s] misrepresentation [and] the[] damages are of a type which

might reasonably have been anticipated by defendant.” Fagerberg v. Le Blanc, 416 N.W.2d 438,

442. However, the attorney fees at issue in that case were expended to correct a title deficiency,

not to prosecute the underlying complaint. Id. Plaintiff’s second effort to secure legal fees is

equally unsupported as a matter of fact and law.

                                                 IV.

       Accordingly, it is ORDERED that Plaintiff’s Motion for Judgment, ECF No. 145, is

GRANTED IN PART AND DENIED IN PART. Judgment against Borrower and Retail

Defendants will be entered. Judgment will be denied as to Wholesale Defendants.

       It is further ORDERED that Plaintiff’s Motion for Summary Judgment against Wholesale

Defendants (embedded in its Motion for Judgment), ECF No. 145, is DENIED.

       It is further ORDERED that Plaintiff’s request for attorney fees and costs is DENIED

WITH PREJUDICE.



Dated: June 3, 2021                                      s/Thomas L. Ludington
                                                         THOMAS L. LUDINGTON
                                                         United States District Judge



                                                - 10 -
